UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT



                            No. 97-1137



FRANKLIN C. REAVES, Reverend,

                                            Plaintiff - Appellant,

          versus


MARION COUNTY; MARVINS STEVENSON, individually
and as members of the Marion County Council;
JOHN Q. ATKINSON, JR., individually and as
members of the Marion County Council; DOUGLAS
W. MCMILLAN, individually and as members of
the Marion County Council; JACQUE W. RICHARD-
SON, individually and as members of the Marion
County Council; WILLIAM PENN TROY, individual-
ly and as members of the Marion County Coun-
cil; COLUMBUS WILLIAMS, JR., individually and
as members of the Marion County Council;
ELESTA H. SMITH, individually and as members
of the Marion County Council; PETE ROGERS,
individually and in his official capacity as
Administrator of Marion County; CLERK OF
COURT, Office of Marion County; MARTHA L.
SAXON, individually and in her official
capacity as Clerk of Court of Marion Court of
Marion County; RHONDA MOORE, individually and
in their official capacities as Clerks in the
Child Support Section of the Clerk of Court
Office of Marion County; ELAINE ROGERS, indi-
vidually and in their official capacities as
Clerks in the Child Support Section of the
Clerk of Court Office of Marion County; LINDA
EDWARDS, individually and in their official
capacities as Clerks in the Child Support
Section of the Clerk of Court Office of Marion
County; IRMA BRIDGMAN, individually and in
their official capacities as Clerks in the
Child Support Section of the Clerk of Court
Office of Marion County; LINDA PHILLIPS, indi-
vidually and in their official capacities as
Clerks in the Child Support Section of the
Clerk of Court Office of Marion County; MARION
COUNTY SHERIFF'S DEPARTMENT; L. C. BUD
RICHARDSON, individually and in his official
capacity as Sheriff of Marion County; GENE
BENNETT, individually and in their official
capacities as Deputy Sheriffs of Marion
County; WILLIE ELLISON, individually and in
their official capacities as Deputy Sheriffs
of Marion County; MARION COUNTY JAIL; VIVIAN
REYNOLDS, individually and in her official
capacity as Marion County Jail Administrator;
SHELTON V. GLORIA, individually and in his
official capacity as Marion County Jailer,

                                          Defendants - Appellees.



Appeal from the United States District Court for the District of
South Carolina, at Florence. Cameron McGowan Currie, District
Judge. (CA-96-995-4-22)


Submitted:   June 12, 1997                Decided:   June 17, 1997


Before WIDENER and WILLIAMS, Circuit Judges, and PHILLIPS, Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.


Franklin C. Reaves, Appellant Pro Se. Robert Thomas King, WILLCOX,
MCLEOD, BUYCK & WILLIAMS, P.A., Florence, South Carolina, for
Appellees.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).




                                2
PER CURIAM:

     Appellant appeals the district court's order dismissing this

civil action. We have reviewed the record and the district court's

opinion accepting the recommendation of the magistrate judge and

find no reversible error. Accordingly, we affirm on the reasoning

of the district court. Reaves v. Marion County, No. CA-96-995-4-22
(D.S.C. Dec. 23, 1996). We dispense with oral argument because the

facts and legal contentions are adequately presented in the mate-

rials before the court and argument would not aid the decisional
process.




                                                         AFFIRMED




                                3